Exhibit 10.45

 

ASSIGNMENT AGREEMENT AND BILL OF SALE

 

This ASSIGNMENT AGREEMENT AND BILL OF SALE (“Agreement”) is entered into
effective as of the 1st day of March, 2006, by and between MED ONE CAPITAL, INC.
(“Med One”) and CLARIENT, INC. (“Clarient”). Med One and Clarient shall
sometimes hereinafter be referred to collectively as the “Parties” and
individually as a “Party.”

 

A.                                   Clarient owns certain ChromaVision ACIS
equipment (the “Equipment”), which it leases to various medical service
providers throughout the United States. The Equipment is more particularly
described on the attached Exhibit A, which is incorporated herein by this
reference.

 

B.                                     Clarient desires to sell the Equipment to
Med One and also assign to Med One all of Clarient’s rights, title and interest
under the various ACIS™ Utilization Agreements or other similar lease or rental
agreements (collectively, the “Leases” and individually a “Lease”) associated
with the Equipment. The Leases are also more particularly described on the
attached Exhibit A.

 

C.                                     Med One desires to purchase the
Equipment, to receive by assignment all of Clarient’s rights, title and interest
in the Leases, and to assume all of Clarient’s duties and obligations arising
out of the Leases, subject to the terms and conditions of this Agreement.

 

THEREFORE, based on the foregoing Recitals and for good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are
expressly acknowledged by the Parties hereto, it is agreed as follows:

 

1.                                       Purchase and Sale of the Equipment;
Assignment and Assumption of the Leases. In exchange for the payment to Clarient
of $2,320,461.46 (the “Purchase Price”), Clarient hereby sells, conveys,
transfers and assigns to Med One all of the Equipment and assigns all of its
rights, title and interest in the Leases, and Med One hereby purchases the
Equipment from Clarient, receives by assignment all of Clarient’s rights, title
and interest in the Leases, and expressly assumes all of Clarient’s duties and
obligations arising out of the Leases, which assumption shall be subject to the
terms and conditions of this Agreement. This Agreement shall also be deemed to
be the Bill of Sale with respect to the Equipment. The assignment of the Leases
is made without recourse to Clarient except in the event of fraud or intentional
misrepresentation. Med One shall be entitled to receive all payments under the
Leases from and after the date of this Agreement, subject to the provisions
noted in Section 3. The Parties acknowledge and agree that Clarient is not
transferring to Med One, and Med One is not acquiring from Clarient, any
ownership rights in the ACIS™ trademark (the “Mark”). However, Clarient hereby
grants Med One a royalty-free, non-exclusive, non-transferable license to use
the Mark solely for the purpose of marketing, selling and leasing the Equipment
during the period that the Leases are in effect and during any applicable
remarketing and subsequent lease period. Med One shall use the Mark only in
accordance with the specifications provided by Clarient from time to time and
shall afford Clarient the right to inspect any and all materials prepared by Med
One depicting the Mark at any time reasonably requested by Clarient so as to
ensure that the Mark is being used in accordance with such specifications. Med
One shall not have the right to assign, mortgage, encumber or sublicense the
foregoing license and, for this purpose, any direct or indirect change of
control shall be deemed an assignment. Med One shall not use the Mark as part of
its name.

 

2.                                       Acknowledgment Certificate. On the date
hereof, Clarient has provided Med One with a fully executed “Acknowledgement
Certificate” (the form of which is attached hereto and incorporated herein by
this reference as Exhibit B) from each medical service provider (collectively,
“Customers” and individually a “Customer”) under the Leases.

 

3.                                       Lock Box Arrangements. Clarient
acknowledges that the Customers have been remitting payments under the leases to
a certain P.O. Box described as follows:  Lockbox #51268, Los Angeles,
California 90051-5568. The Parties will attempt to have that P.O. Box
transferred to Med One under the Med One business name of Clarient Financial
Services or a similar name so that payments under the Leases will be made to Med
One. If so transferred, the existing P.O. Box will be under the exclusive
control of Med One and Clarient shall have no access thereto. In the event the
existing P.O. Box cannot be so transferred for any reason, Med One will
establish a new P.O. Box under the business name of Clarient Financial Services
or a similar name so that payments under the Leases will be made to Med One. Med
One shall have exclusive access and control to any such new P.O. Box. The
Parties will immediately notify the Customers in writing of any

 

--------------------------------------------------------------------------------


 

change in the name of the payee (e.g., Clarient Financial Services) or location
of the payments (e.g., if a new P.O. Box is used) under the Leases. Clarient
agrees to immediately transmit to Med One any payments and copies of any other
correspondence of any kind that it directly or indirectly receives from the
Customers after the date of this Agreement. The Parties expressly agree that
Clarient will be entitled to all Customer payments under the Leases invoiced
prior to March 1, 2006, and that Med One will entitled to all Customer payments
invoiced after March 1, 2006. The Parties acknowledge and agree that Clarient is
not transferring to Med One, and Med One is not acquiring from Clarient, any
ownership rights in the Clarient name. However, Clarient hereby grants Med One a
royalty-free, non-exclusive, non-transferable license to use the name “Clarient
Financial Services” solely for the purpose of collecting payments from Customers
with respect to the Leases. Med One shall afford Clarient the right to inspect
any and all materials prepared by Med One depicting the Clarient Financial
Services name at any time reasonably requested by Clarient so as to ensure that
the Clarient Financial Services name is not being misused. Med One shall not
have the right to assign, mortgage, encumber or sublicense the foregoing license
and, for this purpose, any direct or indirect change of control shall be deemed
an assignment.

 

4.                                       Clarient’s Remarketing Obligation;
Escrow. Clarient hereby agrees to immediately remarket any Equipment that is
returned by a Customer for any reason within thirty-six (36) months following
the date of this Agreement. In exchange for Clarient’s remarketing efforts, Med
One will pay to Clarient the amount of $500 per unit (i.e., per box) of
remarketed and replaced Equipment, which both parties consider to be a
reasonable fee commensurate with the effort involved to secure a replacement
lease/account. The purpose of this remarketing obligation will be to ensure that
Med One receives at least thirty-six (36) months of payments with respect to
each item of Equipment. In performance of its remarketing obligations, both
parties acknowledge that Clarient is not required to give greater priority to
the remarketing of the Equipment over similar property owned or produced by
Clarient, but will give the same priority thereto. To further secure this
36-month cash flow, to protect against any losses associated with the
leasing/rental of the Equipment during each applicable 36-month period, and to
assist and support Clarient’s remarketing efforts, Clarient will deposit
$232.046.15 (the “Escrowed Funds”) into an escrow account (the “Escrow Account”)
with a mutually acceptable escrow agent (the “Escrow Agent”), which Escrow
Account will be governed by mutually acceptable escrow instructions, the
execution of which is a condition to Med One’s obligation to pay the Purchase
Price. Any fees charged by the Escrow Agent will be paid from the Escrowed
Funds.

 

The Escrow Account will be in Clarient’s name, but the escrow instructions will
not allow Clarient or Med One to withdraw money from the Escrow Account except
in accordance with the terms of the escrow instructions. The escrow instructions
shall permit Med One to withdraw from the Escrow Account an amount equal to the
then Present Value (as defined below) of any particular Equipment (using a 10%
annual rate of return) that is returned by a Customer in the event remarketing
efforts on that particular Equipment are unsuccessful within one hundred twenty
(120) days following the date of Med One’s notice to Clarient of the
cancellation or termination of a particular Lease. The “Present Value” shall be
determined by creating an amortization schedule using the beginning
balance/value of the Equipment as it appears on Exhibit A and incorporating in
such amortization schedule the date and net amount of all cash payments actually
received by Med One. The amortization schedule will be created with an 11%
interest rate. Accordingly, the Present Value will be the remaining balance
reflected on the amortization schedule as of the date of the withdrawal from the
Escrow Account. The escrow instructions will provide examples of how this type
of claim will be calculated. Any Escrowed Funds remaining in the Escrow Account
on March 31, 2009 shall be returned to Clarient, subject to the provisions noted
at the end of Section 6.

 

Finally, Clarient may receive certain credits toward the Escrowed Funds to the
extent Clarient successfully assists Med One in selling/leasing a unit of
Equipment to a new customer. In particular, a credit will be created to the
extent a sale price/lease price of the Equipment is greater than the Present
Value (as calculated above) in an amount equal to 50% of the positive difference
less any out of pocket costs paid by Med One as sales commissions (e.g., the
$500 per unit remarketing fee described in this Section 4). For example, if
Clarient sells/leases a unit of Equipment for $100,000 that has a Present Value
of $50,000, Clarient will earn a credit of $25,000 (i.e., 50% of $50,000) less
the out of pocket costs paid by Med One as sales commissions on the sale/lease.
This credit may then be used by Clarient to offset any money that would
otherwise be payable to Med One out of the Escrow Account pursuant to the
provisions set forth herein and in the escrow instructions.

 

5.                                       Clarient’s Customer Account Servicing
Obligation. Clarient shall continue to service the Equipment and Leases acquired
by Med One hereunder in the same manner as Clarient serviced such Equipment and
Leases (and related Customers) prior to the sale of the Equipment to Med One
including, without limitation, any warranty, maintenance or replacement
obligations and the cost thereof. Clarient hereby agrees to indemnify, defend
and hold Med One harmless from and against any such servicing obligations
relating to the Leases. In exchange for such ongoing account servicing, Clarient

 

2

--------------------------------------------------------------------------------


 

will receive a servicing fee of 2.5% of the gross cash receipts actually paid by
the Customers with respect to the Equipment and the Leases acquired by Med One
hereunder. In exchange for such ongoing Equipment maintenance and replacement,
Clarient will receive another fee of 2.5% of the gross cash receipts actually
paid by the Customers with respect to the Equipment and the Leases acquired by
Med One hereunder. Once Med One’s investment in a particular set of Equipment
has been paid back in full with at least an 11% return on investment for any
particular Equipment (e.g., see the discussion of the amortization schedule in
Section 4 above), the servicing fee will be increased. At such time, in addition
to the 5.0% of the gross cash receipts on the particular Equipment, Clarient
will be entitled to be paid 30% of the Net Revenue (as defined below) associated
with that particular set of Equipment. “Net Revenue” shall be the gross cash
receipts on the particular Equipment less the 2.5% servicing fee described above
and the 2.5% maintenance fee described above paid to Clarient. Med One will pay
these servicing and maintenance fees to Clarient on or before the 15th day of
each month for the cash receipts associated with the previous month. Clarient
shall provide Med One with a description of its account servicing activities in
either a written or electronic format and at such times as are determined by Med
One in its sole but reasonable discretion. Notwithstanding anything contained
herein to the contrary, Clarient shall not be deemed to be a partner or joint
venturer of Med One with respect to any of the accounting servicing activities
or any of the compensation payable to Clarient described herein. Rather,
Clarient shall at all times be considered and deemed to be an independent
contractor of Med One. Clarient’s account service obligations shall continue so
long as any of the Equipment is being leased or rented by Med One.

 

6.                                       Future Purchase of Equipment Leased to
Additional Customers. Clarient hereby agrees to sell, convey, transfer and
assign to Med One certain ChromaVision ACIS equipment (the “Additional
Equipment”) and hereby agrees to assign all of its rights, title and interest in
certain ACIS™ Utilization Agreements or other similar lease or rental agreements
(collectively, the “Additional Leases”), which are leased/rented by those
medical service providers listed on Exhibit C (the “Additional Customers”). The
Additional Equipment and the Additional Leases are more particularly described
on the attached Exhibit C, which is incorporated herein by this reference. Med
One shall pay $1,004,116.54 (the “Additional Purchase Price” – i.e., $269,022.70
for the New Orleans equipment and accounts and $735,093.84 for all other
equipment and accounts) for the Additional Equipment and the Additional Leases
expressly conditioned upon and subject to the following:  (a) Med One must
receive and accept, in its sole but reasonable discretion, an Acknowledgment
Certificate from each of the Additional Customers, (b) each of the Additional
Customers must be making regular payments under the Additional Leases at the
time of assignment to Med One, and (c) Med One must determine, in its sole
discretion, if and when to purchase the Additional Equipment and the Additional
Leases. Med One will notify Clarient in writing or by email of its decision
whether or not purchase any particular Additional Equipment and Additional
Leases within forty-five (45) days following the date on which Med One receives
fully executed Acknowledgement Certificate for such Additional Equipment and
Additional Leases.

 

Med One’s acquisition of the Additional Equipment and the Additional Leases
shall be subject to all of the terms, conditions, covenants, obligations,
representations and warranties contained herein with respect to the Equipment
and the Leases. In connection with its receipt of the Additional Purchase Price,
Clarient shall deposit an additional $100,411.65 (or 10% of the actual Purchase
Price paid for the Additional Equipment) into the Escrow Account, and such
$100,411.65 shall be deemed to be part of the Escrowed Funds for all purposes.
Med One shall notify Clarient in writing if and when it is prepared to pay the
Purchase Price for the Additional Equipment and the Additional Leases. Once the
Purchase Price is paid to Clarient, the Additional Equipment shall become part
of the defined term “Equipment” and the Additional Leases shall become part of
the defined term “Leases” for purposes of this Agreement. Notwithstanding the
foregoing, and except as otherwise contemplated in Section 4, Clarient shall not
be entitled to a return of any remaining portion of the additional money
deposited into the Escrow Account pursuant to this Section 6 for a period of 37
months from the date on which such additional money is deposited into the Escrow
Account to ensure that the Escrow Account properly serves its full purpose with
respect to the Additional Customers, the Additional Equipment and the Additional
Leases.

 

7.                                       Clarient’s Representations and
Warranties. Clarient hereby represents and warrants the following to Med One:

 

a.                                       Clarient hereby transfers the Equipment
to Med One free and clear of any and all liens and encumbrances whatsoever, and
Med One shall receive good and marketable title to the Equipment. Clarient has
full right, power and authority to transfer the Equipment upon the terms and
conditions in this Agreement. Any and all manufacturer warranties shall continue
in full force and effect for Med One’s benefit in accordance with the terms and
conditions of such warranties.

 

3

--------------------------------------------------------------------------------


 

b.                                      Each Lease is in full force and effect
and enforceable against the applicable Customer in accordance with its terms and
conditions. No Customer is in default under any of the Leases. Clarient is not
aware of any facts or circumstances that would impair the validity or
enforceability of any of the Leases or Med One’s rights to receive payments
thereunder.

 

c.                                       Clarient subordinates its rights to
payment from any Customer arising prior to March 1, 2006 to Med One’s rights to
payment from such Customer arising after March 1, 2006 (i.e., if both Med One
and Clarient are forced to seek recovery of past due payments (over 30 days from
date of invoice) from any particular Customer, Med One shall be entitled to
recover its past due payments before Clarient recovers its past due payments of
such Customer’s outstanding receivables).

 

d.                                      The execution, delivery and performance
of this Agreement by Clarient shall not violate any document, agreement,
regulation or law applicable to or governing Clarient, and this Agreement shall
be binding upon Clarient in accordance with its terms and conditions.

 

e.                                       Clarient has not assigned all or any
interest in the Equipment or in the Leases or entered into any agreement to make
any such assignment.

 

f.                                         Clarient has complied in all material
respects with all applicable laws, regulations and ordinances relating to the
Equipment and the Leases.

 

8.                                       Med One’s Representations and
Warranties. Med One hereby represents and warrants the following to Clarient: 
(a) Med One has full power and authority to enter into this Agreement, (b) the
execution, delivery and performance of this Agreement by Med One shall not
violate any document, agreement, regulation or law applicable to or governing
Med One, and (c) this Agreement shall be binding upon Med One in accordance with
its terms and conditions.

 

9.                                       Indemnification. Each Party agrees to
indemnify, defend, and hold harmless the other Parties from and against any and
all loss, liability, or damage, of any nature, arising out of or due to a breach
of any representation, warranty, covenant, obligation or undertaking of such
Party contained in this Agreement or in any related document.

 

10.                                 No Broker. Each Party represents and
warrants to the other Party that neither it nor any of its employees, officers,
directors, managers, agents or affiliates has agreed to pay, or taken any action
that will result in any individual or entity becoming entitled to receive any
broker fee, finder’s fee or other similar fee or commission with respect to the
transactions described herein.

 

11.                                 Attorneys’ Fees. In the event of a breach of
the terms of this Agreement, the breaching Party shall pay all enforcement and
collection costs of the non-breaching Party including, without limitation,
reasonable attorneys’ fees and expenses.

 

12.                                 Binding Effect. This Agreement is binding
upon the representatives, successors, and assigns of the Parties and, together
with the exhibits and documents identified herein, constitutes their entire
agreement with respect to the matters discussed herein.

 

13.                                 Merger; Modifications. All oral
representations or prior negotiations (including, without limitation, the
Parties’ signed letter of intent) are deemed to have been merged into this
Agreement, and the documentation described or identified herein, and this
Agreement may not be changed or modified except by a written document signed by
all of the Parties or their authorized agents.

 

14.                                 Governing Law. This Agreement shall be
governed by the laws of the State of Utah, without reference to any conflicts of
law principles, which may look to the substantive law of another jurisdiction
with respect to the interpretation of this Agreement. The courts of Salt Lake
County, Utah shall have exclusive jurisdiction in connection with any dispute
arising out of this Agreement.

 

4

--------------------------------------------------------------------------------


 

15.                                 Enforceability. If any provision of this
Agreement is held to be invalid or unenforceable, this Agreement shall be
considered divisible as to such provision and such provision shall thereupon be
inoperative and shall not be part of the consideration moving between the
Parties. The remaining provisions of this Agreement shall, however, continue to
be valid and binding and of like effect as though such invalid provision was not
included herein.

 

16.                                 Counterparts; Facsimile Signatures. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Facsimile transmission or retransmission of any signed original
documents shall be deemed the same as delivery of the originally signed
documents such that facsimile signatures shall form a legally binding contract.

 

17.                                 Assignment. This Agreement may not be
assigned by Clarient without the prior, written consent of Med One, which
consent may be withheld, delayed or conditioned by Med One in its sole
discretion; provided, however, that Clarient may assign this Agreement without
the prior, written consent of Med One to any person or entity that acquires all
or substantially all of the assets of Clarient or its instrument systems
business (by way of asset sale, merger or otherwise).

 

18.                                 Notices. All notices and other
communications required or permitted hereunder shall be in writing and delivered
by certified or registered mail, postage prepaid, return receipt requested or
sent by facsimile transmission to the following addresses:

 

a.

If to Med One, to:

Med One Capital, Inc.

 

 

Attention: Larry R. Stevens

 

 

10712 South 1300 East

 

 

Sandy, Utah 84094

 

 

Facsimile: (801) 566-7049

 

 

 

 

With a copy to:

Michael W. Spence, Esq.

 

 

Ray Quinney & Nebeker P.C.

 

 

36 South State Street, #1400

 

 

Salt Lake City, Utah 84111

 

 

Facsimile: (801) 532-7543

 

 

 

b.

If to Clarient, to:

Clarient, Inc.

 

 

Attention: Michael Okada

 

 

31 Columbia

 

 

Aliso Viejo, California 92653

 

 

Facsimile: (949) 443-5257

 

19.                                 Expenses. Each Party will pay its own
professional fees (e.g., CPA fees, attorneys’ fees, etc.) incurred in connection
with this Agreement and the transactions described herein.

 

20.                                 Waivers. Any waiver by a Party of any
default or breach hereunder shall not be deemed to be a waiver of any other
default or breach hereunder on any future occasion.

 

21.                                 Further Actions. The Parties shall take such
further actions as are necessary or reasonably requested to evidence or further
document the transactions described in this Agreement.

 

22.                                 Survival of Representations and Warranties.
All representations and warranties of the Parties made herein or in any related
document shall survive the execution and delivery of this Agreement.

 

IN WITNESS WHEREOF, this Agreement was executed on the date written first above.

 

5

--------------------------------------------------------------------------------


 

 

MED ONE:

 

 

 

 

MED ONE CAPITAL, INC.

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

CLARIENT:

 

 

 

 

CLARIENT, INC.

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Description of Equipment and Leases)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Form of Acknowledgment Certificate)

 

Clarient Inc.

 

Acknowledgment Certificate

 

Customer:

 

Equipment Description:

 

Quantity

 

Description

 

Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This form is designed to make clear the ownership interest and title that
Clarient (or its assignee) has in the equipment listed above under the ACIS
Utilization agreement between Clarient (formerly ChromaVision) and Customer. The
acknowledgement below re-states our agreement as to equipment title as outlined
in the ACIS contract.

 

Customer acknowledges that the Equipment above is in Customer’s possession and
is subject to the provisions of the “ACIS Utilization Agreement” currently in
effect between Customer and Clarient Inc. (FKA ChromaVision) and dated
                                                                              
(hereinafter “Lease”) and that this Equipment is owned by Clarient Inc., or its
assignees. Customer understands that although the Equipment is in its
possession, it claims no ownership rights to the Equipment. Customer also
understands that title to the Equipment is now with Clarient Inc., or is
subsequent assignees.

 

Customer acknowledges the rights of Clarient Inc. to assign or sell the
referenced Lease, the Equipment, or the rental thereunder, or to grant a
security interest in any of the foregoing without notice to Customer.
Notwithstanding any such assignment, security interest, or sale, Clarient Inc.
agrees that absent customer’s default no such assignment, security interest, or
sale will disturb Customer’s quiet possession and use of the Equipment subject
to the terms and conditions of the Lease.

 

Clarient Inc.

Customer:

 

 

By

 

 

By

 

 

Title

 

 

Title

 

 

Date:

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(Description of Additional Equipment and Additional Leases)

 

--------------------------------------------------------------------------------